UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Final Amendment) BLACKROCK SENIOR FLOATING RATE FUND II, INC. (Name of Subject Company (Issuer)) BLACKROCK SENIOR FLOATING RATE FUND II, INC. (Name of Filing Person(s) (Issuer)) SHARES OF COMMON STOCK, PAR VALUE $.10 PER SHARE (Title of Class of Securities) 09252W105 (CUSIP Number of Class of Securities) Anne F. Ackerley BlackRock Senior Floating Rate Fund II, Inc. 100 Bellevue Parkway
